UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 02-1692



TERESA C. BOOKER,

                                                 Plaintiff - Appellant,

             versus


JO ANNE B. BARNHART, COMMISSIONER OF SOCIAL
SECURITY,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap. James P. Jones, District
Judge. (CA-01-105-2)


Submitted:    October 10, 2002               Decided:   October 22, 2002


Before WILLIAMS, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Teresa C. Booker, Appellant Pro Se. Allyson Sinclair Jozwik, Frank
V. Smith, III, SOCIAL SECURITY ADMINISTRATION, Philadelphia,
Pennsylvania; Julie C. Dudley, Assistant United States Attorney,
Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Teresa C. Booker appeals from the district court’s order

granting summary judgment to the Commissioner in this action

challenging the Commissioner’s decision denying Booker’s claim for

a period of disability and disability insurance benefits.    We have

reviewed the record and the district court’s opinion and find no

reversible error.   Accordingly, we affirm on the reasoning of the

district court.   See Booker v. Barnhart, No. CA-01-105-2 (W.D. Va.

May 7, 2002).   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                            AFFIRMED




                                  2